DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US 20030169218) in view of Joo et al (US 20030094613).
Regarding claim 1, Kimura (US 20030169218) a display device, comprising a plurality of pixel circuits (Fig. 7, a display panel including picture elements 2 are arranged in a matrix on the TFT array substrate) , wherein at least one of the plurality of pixel circuits includes (Fig. 10, picture elements): a drive transistor (110) having a gate, a source and a drain electrode, and configured to supply a drive current from a power supply line to a light emitting element (50), the source  electrode being directly connected to an anode electrode of the electro-optic element (Fig. 10 (110, 50,), as shown in Fig. 10, see the configurations of the driving TFT 100  with the  EL element 50,, [102], positive power source +V is supplied to picture elements 2, [106], the driving TFT 110 with respect to the driving current Id, as shown in Fig. 10, the source electrode of the driving TFT 110 is directly connected with the anode of the EL element 50); a capacitor (160) having a first electrode connected to the source electrode (110) and a second electrode connected to the gate electrode(110)  (Fig. 10 (110, 160), as shown in Fig. 10, the storage capacitor 160 is connected with both source electrode and gate electrode of the driving TFT 110 as part of the overall interconnection in the Figure), 
Kimura does not teach the drive transistor is an n-type TFT and includes amorphous silicon.
Joo et al (US 20030094613) teach the amorphous silicon island 52D in which a driving transistor will be formed [0035], and discloses gate patterns of the N-TFT being formed [0054].
It would have been obvious to one of ordinary of skill in the art at the time the invention was made to combine Kimura’s driving transistor TFT 110 with Joo’s amorphous silicon, the use of which helps maintain the potentials applied to the gates of the pixel driving TFTs as taught by Joo et al.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10170041 in view of Joo et al (US 20030094613).
Claim 1 of the current application is mostly met by clam 1 of the patent. Claim 1 of the patent does not teach “the drive transistor is an n-type TFT and includes amorphous silicon”.
Joo et al (US 20030094613) teach the amorphous silicon island 52D in which a driving transistor will be formed [0035], and discloses gate patterns of the N-TFT being formed [0054].
It would have been obvious to one of ordinary skill in the art at the time then invention was made to combine claim 1 of the patent with Joo’s amorphous silicon, the use of which helps maintain the potentials applied to the gates of the pixel driving TFTs as taught by Joo et al.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.

                                     US 5990629 to Yamada et al 
			  US 20060061526 to Shiraski et al

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM] to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         
October 25, 2022